1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     Richard Iden,                                      Case No. 3:19-cv-00593-MMD-CLB

7                                     Plaintiff,                       ORDER
              v.
8

9     SEVENTH JUDICIAL DISTRICT COURT,

10                                 Defendant.

11

12           Pro Se Plaintiff Richard Iden, an inmate in the custody of the Nevada Department

13   of Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before the Court is

14   the Report and Recommendation (“R&R”) of United States Magistrate Judge Carla

15   Baldwin recommending that the Court dismiss this action for failure to pay the full filing fee

16   or file an application to proceed in forma pauperis. (ECF No. 6.) Plaintiff had until March

17   17, 2020, to file objections. To date, no objection to the R&R has been filed. For this

18   reason, and as explained below, the Court adopts the R&R and dismisses this action in

19   its entirety.

20           This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the Court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

25   to object, however, the Court is not required to conduct “any review at all . . . of any issue

26   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

27   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the

28   magistrate judges’ findings and recommendations is required if, but only if, one or both
1    parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

2    R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the Court “need only satisfy

3    itself that there is no clear error on the face of the record in order to accept the

4    recommendation”).

5           Nevertheless, the Court conducts de novo review to determine whether to accept

6    the R&R. Judge Baldwin notes that the Court twice directed Plaintiff to pay the full filing

7    fee or apply to proceed in forma pauperis. (ECF No. 6 at 1; ECF Nos. 3, 5.) Judge Baldwin

8    gave Plaintiff until February 29, 2020, to take these actions, but Plaintiff failed to do so.

9    (Id.) Therefore, Judge Baldwin recommends that this action be dismissed without

10   prejudice. (Id.) Upon reviewing the R&R and underlying orders, this Court finds good

11   cause to adopt Judge Baldwin’s recommendation in full.

12          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF No.

13   6) is adopted in its entirety.

14          It is further ordered that this action is dismissed in its entirety without prejudice

15          The Clerk of the Court is directed to enter judgment in accordance with this order

16   and close this case.

17          DATED THIS 24th day of March 2020.

18

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                    2
